ACCEPTED
                                                                                     01-14-00844-CV
                                                                          FIRST COURT OF APPEALS
                                                                                  HOUSTON, TEXAS
                                                                                9/14/2015 3:01:25 PM
                                                                               CHRISTOPHER PRINE
                                                                                              CLERK


                          C ASE N O . 01-14-00844-CV
                                                                    FILED IN
                           In the First Court of Appeals     1st COURT OF APPEALS
                                                                 HOUSTON, TEXAS
                                  Houston, Texas             9/14/2015 3:01:25 PM
                                                             CHRISTOPHER A. PRINE
                                                                     Clerk
                          Neighborhood Centers, Inc.,
                                  Appellant

                                        v.

                              Doreatha Walker,
                         Appellee and Cross-Appellant

                From the 80th District Court, Harris County, Texas
                              Cause No. 2014-37034


    MOTION FOR LEAVE TO WITHDRAW AND SUBSTITUTE NEW COUNSEL,
                   AND MOTION TO EXTEND TIME




       Pursuant to Texas Rule of Appellate Procedure 6.5, the below-signed

counsel file this motion for leave to withdraw and substitute new counsel for

Cross-Appellant/Appellee Doreatha Walker, and to extend the September 21,

2015 deadline to respond to the motion for rehearing filed by Appellant

Neighborhood Centers, Inc.




999999\00195\1441486.1
    MOTION FOR LEAVE TO WITHDRAW AND SUBSTITUTE NEW COUNSEL
       The below-signed counsel respectfully request that the current lead

counsel be allowed to withdraw and no longer represent Ms. Walker in this

appeal.1 Lorna McMillion and Lawrence M. Doss of MULLIN HOARD BROWN

LLP will represent Ms. Walker as new lead counsel in this appeal:

                                Lorna L. McMillion
                             State Bar No. 24086726
                                 Lawrence M. Doss
                             State Bar No. 24012544
                           MULLIN HOARD BROWN LLP
                   Wells Fargo Center, 1500 Broadway, Suite 700
                               Lubbock Texas 79401
                                806.765.7491 phone
                                  806.765.0553 fax
                                   PO Box 2585
                            Lubbock Texas 79408-2585
                              lmcmillion@mhba.com
                                 ldoss@mhba.com

       A copy of this motion has been delivered to Ms. Walker at her last

known address by certified mail, first class mail, and email as indicated below:

                                Ms. Doreatha Walker
                               6806 Lost Thicket Drive
                                 Houston TX 77085
                                     713.263.4699
                               tryjesustoo@yahoo.com

       1 Former lead counsel joined a new law firm after briefing in this appeal was
complete and less than two weeks before oral argument. Former lead counsel subsequently
learned of an unexpected and indirect conflict of interest that would preclude further
representation in this appeal when this Court issued its opinion and the existing agreement
to provide pro bono services ended by its own terms. As with the prior motion to withdraw,
Ms. Walker agrees with and consents to this motion to withdraw and substitute new
counsel.


999999\00195\1441486.1
                          MOTION TO EXTEND TIME
        Additionally, Ms. Walker seeks a brief two-week extension of the

September 21, 2015 deadline to respond to the motion for rehearing filed by

Appellant Neighborhood Center, Inc., pursuant to Texas Rules of Appellate

Procedure 10.5(b).

        Ms. Walker’s appeal to this Court was referred to the new lead counsel

through the pro bono program of the Texas State Bar and the Houston Bar

Association Appellate Section on September 9, 2015. Additional time is needed

to review the Court’s opinion and the record on appeal, as well as to research

the issues raised in Neighborhood Centers, Inc.’s motion for rehearing.

        Ms. Walker therefore requests that the Court vacate the September 21,

2015 deadline for Ms. Walker to file her response to the motion for rehearing,

and permit Ms. Walker to file response on Monday, October 5, 2015. This

motion is not brought for purpose of delay, but rather so that justice may be

done.




999999\00195\1441486.1
                         Respectfully submitted,


                         By: /s/ Whitney Rawlinson
                            Whitney Rawlinson
                            State Bar No. 24068655
                            4265 San Felipe, Suite 1200
                            Houston, Texas 77027
                            832.615.4228 phone
                            713.552.1758 fax
                            wrawlinson@boyarmiller.com

                         FORMER COUNSEL FOR
                         DOREATHA WALKER

                         and


                         By: /s/ Lorna L. McMillion
                            Lorna L. McMillion
                            State Bar No. 24086726
                            Lawrence M. Doss
                            State Bar No. 24012544
                            MULLIN HOARD BROWN LLP
                            Wells Fargo Center
                            1500 Broadway, Suite 700
                            Lubbock Texas 79401
                            806.765.7491 phone
                            806.765.0553 fax
                            PO Box 2585
                            Lubbock Texas 79408-2585
                            lmcmillion@mhba.com
                            ldoss@mhba.com

                         NEW COUNSEL FOR DOREATHA
                         WALKER




999999\00195\1441486.1
                         CERTIFICATE OF COMPLIANCE

      I do hereby certify that I have conferred with counsel for Appellant in
this case, and counsel indicated that Appellant is unopposed to the relief
sought in this motion.


                                     /s/ Whitney Rawlinson
                                     Whitney Rawlinson


                         CERTIFICATE OF COMPLIANCE

      I further hereby certify that this document complies with the typeface
requirements of Texas Rule of Appellate Procedure 9.4(e) because it has been
prepared in a proportionally spaced typeface using Microsoft Word 2013 in 14
point Bell MT font.


                                     /s/ Whitney Rawlinson
                                     Whitney Rawlinson




999999\00195\1441486.1
                           CERTIFICATE OF SERVICE

      I further certify that on the 14th day of September, 2015 a true and
correct copy of the foregoing document was sent to all counsel of record as
indicated below:

Linda P. Wills
Wilson, Elser, Moskowitz, Edelman & Dicker, LLP
909 Fannin Street, Suite 3300
Houston, Texas 77010
713.353.2000
713.785.7780 fax
linda.wills@wilsonelser.com
by e-serve

Ms. Doreatha Walker
Last known address:
6806 Lost Thicket Drive
Houston TX 77085
tryjesustoo@yahoo.com
by e-mail, first class mail,
and certified mail, return receipt requested #7013 1710 0001 4236 9041


                                       /s/ Whitney Rawlinson
                                       Whitney Rawlinson




999999\00195\1441486.1